DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-111731, filed on 12JUN2018.
Information Disclosure Statement
The information disclosure statements (IDS) are being considered by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Ln 16-17, the limitation “a torque of a servomotor for moving the automatic tool changers in a left -right direction” is indefinite for failing to particularly point out and distinctly claim whether the torque is being claimed to move the automatic tool changers, or the servomotor is being claimed to do so;
Ln 16-17, the limitation “a torque of a servomotor for moving the automatic tool changers in a left -right direction” is indefinite for failing to particularly point out and distinctly claim whether the moving of the automatic tool changers in a left -right direction is a required step or intended use of the torque or servomotor. 
Regarding Claim 2, Ln 8-9, the limitation “on one end side…to the other side” and 16-17 the limitation “on one end side toward the other side” are indefinite for failing to particularly point out and distinctly claim what is meant by on one end side…to/toward the other side in the claims.  A skilled Artisan would not understand the required movement without a frame of reference and nomination of which of the sides of the tool are first (one end side) and second (the other side); 
Ln 14-16, the limitation “a torque of a servomotor for moving the automatic tool changers in a left -right direction” is indefinite for failing to particularly point out and distinctly claim whether the torque is being claimed to move the automatic tool changers, or the servomotor is being claimed to do so;
Ln 14-16, the limitation “a torque of a servomotor for moving the automatic tool changers in a left -right direction” is indefinite for failing to particularly point out and distinctly claim whether the moving of the automatic tool changers in a left -right direction is a required step or intended use of the torque or servomotor. 
Regarding Claim 3: 
Ln 9-12, the limitation “a torque of a servomotor for moving the automatic tool changers when the automatic tool changers are moved in a left -right direction” is indefinite for failing to particularly point out and distinctly claim whether the torque is being claimed to move the automatic tool changers, or the servomotor is being claimed to do so;
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Heisei (JP 2591415), hereinafter Heisei, in view of Nagakura (JPH 0353047) hereinafter Nagakura. 
Regarding Claim 1, Heisei discloses a divided tool attachment method for attaching a plurality of divided tools to tool attachment portions of a press brake using automatic tool changers (Para [0001], Ln 1-3), the divided tool attachment method comprising: 
(a) attaching different divided tools (18) (Para [0012], Ln 3) & (19) (Para [0024], Ln 1) to the tool attachment portions (7) (Para [0012], Ln 8) using the automatic tool changers (11) (Para [0010], Ln 15) in proximity to previously attached divided tools already attached to the tool attachment portions (as illustrated in at least Fig 2); 
(b) relatively moving the attached different divided tools toward the previously attached divided tools using the automatic tool changers and causing the different divided tools to abut on the previously attached divided tools (Para [0012], Ln 15) (Para [0016], Ln 10-12).  Examiner notes the paragraph and line numbers cited refer to the English translation of the Japanese prior art. 
Heisei further discloses a detecting apparatus for detecting the position of the divided tools (Para [0021], Ln 1).  Heisei is not explicit to detecting torque. 
Nagakura teaches a press brake (Para “Patent Claims”, Ln 1) having an apparatus for sensing the torque (Para “Patent Claims”, Ln 21) of a servomotor (Para “Patent Claims”, Ln 23), the servomotor being used for the operation of the press brake and the torque sensing apparatus being used to sense the position of the press die which has been moved by the servomotor.  Nagakura further teaches the use of a setting value set in advance (Para “Example”, Ln 38-41) used to detect the torque of the servomotor and thus the position of the servomotor and the load moved by it (Para “Example”, Ln 51-57).  Examiner notes the movement of a load by a servomotor, controlled by a controller, using a preset torque value, is analogous to moving the press tooling in a left-right direction, as disclosed by Heisei, (–U–) (as illustrated in Fig 2), by the servomotor using a detection apparatus.  Examiner further notes the paragraph and line numbers cited refer to the English translation of the Japanese prior art. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press brake disclosed by Heisei, to replace the sensing apparatus disclosed by Heisei to detect the position of the tools moved by the servomotor, with the torque sensor, to determine the position of the tools moved by the servomotor, taught by Nagakura, in a case in which a torque of a servomotor for moving the automatic tool changers in a left-right direction has reached a setting value set in advance and stopping the movement of the different divided tools, in order to protect the servomotor from damage due to overloading. 
Regarding Claim 2, Heisei discloses a divided tool attachment method for attaching a plurality of divided tools to tool attachment portions of a press brake using automatic tool changers (Para [0001], Ln 1-3), the divided tool attachment method comprising: 
(a) (18) (Para [0012], Ln 3) & (19) (Para [0024], Ln 1) to the tool attachment portions (7) (Para [0012], Ln 8) using the automatic tool changers (11) (Para [0010], Ln 15) (as illustrated in at least Fig 2); 
(b) pressing a divided tool on one end side in a left-right direction to the other end side (–U–) (as illustrated in Fig 2) using the automatic tool changers (Para [0010], Ln 15) and causing the divided tools to abut on each other after attaching the plurality of divided tools to the tool attachment portions (as illustrated in at least Fig 2).  Examiner notes the paragraph and line numbers cited refer to the English translation of the Japanese prior art. 
Heisei further discloses a detecting apparatus for detecting the position of the divided tools (Para [0021], Ln 1).  Heisei is not explicit to detecting torque. 
Nagakura teaches a press brake (Para “Patent Claims”, Ln 1) having an apparatus for sensing the torque (Para “Patent Claims”, Ln 21) of a servomotor (Para “Patent Claims”, Ln 23), the servomotor being used for the operation of the press brake and the torque sensing apparatus being used to sense the position of the press die which has been moved by the servomotor.  Nagakura further teaches the use of a setting value set in advance (Para “Example”, Ln 38-41) used to detect the torque of the servomotor and thus the position of the servomotor and the load moved by it (Para “Example”, Ln 51-57).  Examiner notes the movement of a load by a servomotor, controlled by a controller, using a preset torque value, is analogous to moving the press tooling in a left-right direction, as disclosed by Heisei, (–U–) (as illustrated in Fig 2), by the servomotor using a detection apparatus.  Examiner further notes the paragraph and line numbers cited refer to the English translation of the Japanese prior art. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press brake disclosed by Heisei, to replace the sensing apparatus disclosed by Heisei to detect the position of the tools moved by the servomotor, with the torque sensor, to determine the position of the tools moved by the servomotor, taught by Nagakura, in a case in which a torque of a servomotor for moving the automatic tool changers in a left-right direction has reached a setting value set in advance and stopping the pressing of the divided tool on the one end side toward the other side performed by the automatic tool changers, in order to protect the servomotor from damage due to overloading. 
Regarding Claim 3, Heisei discloses a press brake comprising: 
upper (2) and lower (3) (Para [0010], Ln 6; as illustrated in Fig 2) tables including tool attachment portions (7) (Para [0012], Ln 8) for attaching divided tools (18) (Para [0012], Ln 3) & (19) (Para [0024], Ln 1); 
upper automatic tool changers (11) (Para [0010], Ln 15) capable of relatively reciprocating between tool storage portions (–U–) (as illustrated in Fig 2) and the upper (7) and lower (5) tool attachment portions (as illustrated in Fig 2) in order to change detachable divided tools from the upper tool attachment portions (Para [0010], Ln 15).  Heisei further discloses the automatic tool changer moves the tools in a left-right direction (–U–) (as illustrated in at least Fig 2). 
Examiner notes that Heisei is not explicit to lower tool changers, however inclusion of lower tool changers, similar to upper tool changers disclosed by Heisei, would be a mere duplication of parts (see MPEP 2144.04).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heisei by adding lower automatic tool changers to the press brake disclosed by Heisei, in order to facilitate more rapid tool changes and relieve operator stress and strain. 
Heisei is silent to a control device configured to compare a setting value set in advance with a detection value detected by the torque detecting unit. 
Nagakura teaches a press brake (Para “Patent Claims”, Ln 1) having an apparatus for sensing the torque (Para “Patent Claims”, Ln 21) of a servomotor (Para “Patent Claims”, Ln 23), the servomotor being used for the operation of the press brake and the torque sensing apparatus being used to sense the position of the press die which has been moved by the servomotor. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press brake, to replace the sensing device disclosed by Heisei, with the a torque detecting unit configured to detect a torque of a servomotor, as taught by Nagakura, in order to detect a torque of a servomotor for moving the automatic tool changers when the automatic tool changers are moved in a left-right direction along the tool attachment portions, in order to protect the servomotor from damage due to overloading. 
Nagakura further teaches a control device (22) (Para “Example”, Ln 30) configured to compare a setting value set in advance with a detection value detected by the torque detecting unit and stop the movement of the servomotor when the detection value is equal to the setting value (Para “Example”, Ln 52-54). 
Examiner notes the movement of a load by a servomotor, controlled by a controller, using a preset torque value, is analogous to moving the press tooling in a left-right direction, as disclosed by Heisei, (–U–) (as illustrated in Fig 2), by the servomotor using a detection apparatus.  Examiner further notes the paragraph and line numbers cited refer to the English translation of the Japanese prior art. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press brake disclosed by Heisei, to add the control device, taught by Nagakura, configured to compare a setting value set in advance with a detection value detected by the torque detecting unit and stop the movement of the automatic tool changer, disclosed by Heisei, when the detection value is equal to the setting value, in order to automate the operation of the tool changes made by the servomotor controlled automatic tool changers. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ising (DE 3830488), hereinafter Ising.  Ising teaches a press brake with divided tooling and a loading and unloading system for the press brake tooling. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725